Citation Nr: 1401066	
Decision Date: 01/09/14    Archive Date: 01/23/14

DOCKET NO.  07-06 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a right knee disorder. 

2.  Entitlement to service connection for a left hip disorder, to include as secondary to a right knee disorder. 

3.  Entitlement to service connection for a lumbosacral spine disability, to include as secondary to a right knee disorder. 

4.  Entitlement to service connection for depression as secondary to a right knee disorder. 


REPRESENTATION

Appellant represented by:	David Huffman, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1975 to November 1975 and from November 1977 to August 1979. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which, in pertinent part, determined that new and material evidence had not been submitted sufficient to reopen claim of entitlement to service connection for a right knee condition, and denied entitlement to service connection for a left hip condition, lumbar strain/sprain with peripheral pain, and depression. 

The Veteran presented testimony before the Board in June 2008.  The transcript of this hearing has been associated with the claims folder.

With regard to the claim for service connection for depression secondary to the right knee disability, the Board, in its October 2008 decision, denied service connection for a psychiatric disorder on a direct basis.  Thus, the analysis below is limited to whether service connection may be established on a secondary basis alone.

The Veteran's claims were remanded by the Board in October 2008 for additional evidentiary development.  The Board's remand has been substantially complied with.  The requisite development included proper notice of the responsibilities of both the Veteran and VA in the development of the record, obtaining updated VA clinical treatment records from various VA facilities, and a supplemental statement of the case (SSOC), all of which have been completed, to include issuance of the most recent SSOC after the evidentiary development in May 2013.  There has been substantial compliance with the actions requested in the Board remand and the case has returned to the Board for appellate consideration.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board's remand directives is required).

The record before the Board consists of the Veteran's paper and electronic claims files, all of which have been considered by the Board.

The issues of entitlement to a clothing allowance, entitlement to service connection for a vision disability, and entitlement to a total disability rating based upon individual unemployability (TDIU) have been raised by way of a December 2012 statement by the Veteran and his representative, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  In May 2002, the Board issued a decision that denied the Veteran's claim seeking service connection for a right knee disorder. 

2.  Evidence received since the Board's May 2002 decision was not previously considered by agency decision makers; however, it is cumulative or redundant of evidence already of record, does not address an unestablished fact, and fails to raise a reasonable possibility of substantiating the claim.

3.  A left hip disorder was not present in service or for many years thereafter and has not been shown to be related to active duty or to a service-connected disorder. 

4.  A lumbosacral spine disability was not present in service or for many years thereafter and has not been shown to be related to active duty or to a service-connected disorder.

5.  The Veteran is not service-connected for any disability; thus, the Veteran's depression is not causally connected to a service-connected disorder. 


CONCLUSIONS OF LAW

1.  The criteria for reopening the previously denied claim of entitlement to service connection for a right knee disorder have not been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

2.  A left hip disorder was not incurred in active service, did not manifest within one year of the Veteran's separation from active service, and was not caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013). 

3.  A lumbosacral spine disability, was not incurred in active service, did not manifest within one year of the Veteran's separation from active service, and was not caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).

4.  Depression was not caused or aggravated by a service-connected disability.   
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.310 (2013).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Further, in Dingess v. Nicholson, the Court held that, upon receipt of an application for a service-connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his claim.  19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.  Where a Veteran seeks to reopen a previously denied claim, the notice must inform the Veteran of both the reopening criteria and the criteria for establishing the underlying claim for service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

The Board finds that the duty to notify was satisfied by letters sent to the Veteran in November 2005, November 2007, May 2009 and July 2012.  These letters addressed all of the notice elements for both the service connection claims and the claim to reopen, although the Board recognizes that complete notice as to all claims was not sent prior to the initial unfavorable decision by the RO in April 2006.  The claims, however, were subsequently readjudicated, most recently in a May 2013 supplemental statement of the case (SSOC).  Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating claim and notifying claimant of such readjudication in the statement of the case).  Moreover, any defect in the timing of the notice was harmless error as these claims are being denied on the merits, and no rating or effective date is being assigned. Therefore, the Board finds that VA has fulfilled its duty to notify.

VA has also satisfied its duty to assist the Veteran at every stage of this case.  The Veteran's service treatment records, all identified post-service VA medical records, the Social Security Administration records, and the Veteran's written lay statements are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claims.  The Veteran was afforded his requested Travel Board hearing, and a transcript of that hearing is of record.  

The Board also finds that no additional development for medical opinions or examinations is necessary.  Specifically, there is no medical evidence suggesting that the claimed disabilities were present until many years after the Veteran's military service or suggesting that the claimed disabilities are etiologically related to service.  Moreover, as discussed in detail below, there is no lay evidence of record credibly establishing a continuity of symptomatology.  The Board recognizes that the threshold for whether a present disability may be related to service is a low one.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  However, under the circumstances of this case, the low threshold has not been met.  Further, because new and material evidence is not found in relation to the claim for service connection for a right knee disability, remand for the purpose of examination alone is not appropriate.  38 C.F.R. § 3.159(c)(4)(iii).  

Evidentiary development in this matter is complete to the extent possible.  Accordingly, the Board will address the merits of the claim. 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

New and Material Evidence - Right Knee Disorder

In order to reopen a claim that has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The phrase, "raises a reasonable possibility of substantiating the claim," is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110, 120   (2010).  Specifically, reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.  

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285   (1996).  Board decisions are generally final as of the date of issuance and mailing. 38 U.S.C.A. § 7103; 38 C.F.R. § 20.1100.

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

In this case, the Veteran's claim for service connection for a right knee disorder was denied by the Board in a May 2002 decision.  The Veteran was notified of his appellate rights and did not appeal the decision.  This decision was final as of the date of mailing, May 30, 2002.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1100.  The Veteran filed this claim to reopen in September 2005.  

At the time of the Board's May 2002 decision, the evidence of record consisted of the Veteran's service treatment records, a June 1991 VA examination report, an April 1992 RO hearing transcript, and VA inpatient and outpatient treatment records dated from 1991 through 2000.  

Service treatment records do not reveal any complaints or findings related to the Veteran's right knee.  As was noted in the Board's 2002 decision, April 1975 and November 1977 entrance examinations and September 1975 and June 1979 separation examinations all noted that the lower extremities were within normal limits.  A June 1979 report of medical history, completed by the Veteran, shows that he specifically answered "no" when asked whether he experienced swollen or painful joints or trick or locked knees.  Clinical notes dated in May 1978, shortly prior to separation, are indicative of normal orthopedic examination.

During an April to May 1991 VA hospitalization, the Veteran reported knee pain.  In June 1991, the Veteran submitted a statement suggesting that he walked off of a hill in Korea injuring his leg.  He reported being given an ace bandage and told to move on.  In a June 1991 statement received from a chaplain, it was again suggested that the Veteran had a leg injury in Korea.  He was also afforded a VA examination in June 1991.  At this time, he reported initially injuring his knee in 1977 after striking it against a rock.  The VA examiner diagnosed residual injury to the right knee, strain, associated with intermittent synovial irritation and synovitis of the right knee.  

During the April 1992 RO hearing, the Veteran reported that he injured his right knee in 1977 during training maneuvers in the rain.  The reported that the ground was wet and that he slipped when the ground gave way.  He reported that a medic wrapped the joint, but that he was required to walk five miles back to the base.  He reported that he went to sick call, that his knee was wrapped, and that he was on crutches for a couple of months.

November 1992 and June 2000 x-ray examinations of the knee were noted to be normal, despite the notation of osteoarthritis in a September 1994 listing of diagnoses.

The Board found that service connection for a right knee disability was not warranted because there was no objective evidence showing that any right knee injury was incurred in service.  

Evidence added to the claims files since the Board's May 2002 decision consists of VA outpatient treatment dated from 2000 to 2013, the Veteran's lay statements, including in his June 2008 Travel Board hearing testimony, as well as his Social Security Administration records.

Outpatient treatment records, most recently 2011 records found within the Veteran's electronic record, show ongoing treatment for the right knee, with notation of degenerative joint disease and use of a knee brace.  In May 2010, at the time of a VA annual physical, the Veteran again reported that he has had right knee pain since a fall in Korea in 1977.  The Board notes that the medical records within the Social Security Administration file are duplicate VA outpatient treatment records.  These records do not provide objective evidence of an in-service injury to the right knee.

At the time of his June 2008 Travel Board hearing, the Veteran suggested that records related to his knee injury in Korea were lost.  He reported that he was in Korea from November 1977 to November 1978.  He again reported that he fell off of a mountain in Korea, and, at the hearing, he estimated that his occurred in approximately April or May of 1978.  The Veteran, at this time, reported that he did not know if an incident report was filed, but that they did x-ray his knee and put him on crutches.  He reported that all this occurred on sick call, that he was prescribed pain pills and crutches, that he remained on crutches for five to six months, and that he was no longer allowed to go into the field.  The Veteran also reported that upon his transfer to Fort Washington, after Korea, his crutches were taken away from him and he was not permitted to see a doctor.  

Although new, the evidence received by VA since May 2002 is not material because it fails to establish objective evidence of an in-service knee injury that may be causally connected to the Veteran's current right knee disability.  The Veteran has submitted statements and argument in support of his claim to reopen.  A review of these statements, however, fails to reveal any new contentions.  These statements are deemed to be cumulative and redundant of his prior allegations, and thus not new evidence.  Vargas-Gonzales v. West, 12 Vet. App. 321   (1999).  They are also not material evidence since they do not raise a reasonable possibility of substantiating the claim.  Moreover, the Veteran's contentions are inconsistent with the evidence of record.  In particular, he contends that service treatment records from his tour in Korea, between 1977 and 1978, are missing.  In fact, the service treatment records within the claims file are indeed within the time period referenced by the Veteran, yet they do not show the treatment alleged by the Veteran.  There is no indication of any treatment at sick call following a fall, or prescription of pain medication or crutches, or x-ray examination of the knee, or limited duty for five to six months prior to his transfer out of Korea.  In fact, a May 1978 in-service clinical note clearly shows normal orthopedic examination.  The only joint pain noted in service was noted to be somatic complaints associated with anxiety and depression.  Thus, the service treatment records for the pertinent time period are, in fact, within the claims file, and the Veteran's reports of his in-service experiences are inconsistent with the in-service record.  The Board, therefore, does not find the Veteran's reports of his in-service experiences to be credible.  Moreover, while the Board sympathizes with the Veteran's belief that he has a current knee disability that is related to his active service, he is not competent to report on causation of a complex diagnosis such as arthritis.  The Veteran is not shown to be a medical professional.  The Veteran is competent to report on that as to which he has personal knowledge, such as the existence of certain lay observable symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2) (2012).  As a layman, without the appropriate medical training and expertise, however, the Veteran is not competent to provide a probative (persuasive) opinion on a medical matter, such as the etiology of a diagnosis such as degenerative joint disease, especially given the delay between his 1979 discharge from service and the 1991 showing of symptoms in the record.  Thus, the lay statements suggesting that a current diagnosis related to the knee is causally connected to any possible event many years earlier, in addition to being inconsistent with the objective medical findings in service, cannot be deemed competent.  Due to both a lack of credibility due to inconsistency with the record, as well as a lack of competence due to a lack of medical expertise, the Veteran's lay statements received since the May 2002 Board decision are not material evidence since they do not raise a reasonable possibility of substantiating the claim.

The Board concludes that new and material evidence has not been submitted since the May 2002 Board decision that denied service connection for a right knee disorder.

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A disease must be shown to be of a chronic nature in service, or if not chronic, then seen in service with continuity of symptomatology demonstrated after discharge from service.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494- 97   (1997).  Disorders diagnosed after discharge may still be service-connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043   (Fed. Cir. 1994).  Certain chronic diseases, such as arthritis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  When service connection is established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  The Board notes that there was an amendment to the provisions of 38 C.F.R. § 3.310 in 2006.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is rated. 

Left Hip

The Veteran is seeking service connection for a left hip disorder.  Service treatment records are silent for any symptoms, diagnoses, or treatment for symptoms suggestive of a left hip disorder and the Veteran does not contend that this disorder first manifested in service.  His claim is that he has a left hip disorder due to an altered gait caused by the right knee disability.  The Board, however, notes that because service connection for the right knee disability is being denied, the left hip claim cannot be granted on the basis of secondary service connection.  Moreover, a review of the record reveals that his complaints related to hip discomfort are not apparent in the record until March 2005, at which time he reported to a VA primary care nurse that he had arthritis in his knees and hips.  There is no x-ray evidence of such, but the Board accepts this report as evidence of an initial manifestation of a hip disorder.  There is no suggestion, however, that any current hip disorder is causally connected to the Veteran's period of active service.    

The Board concludes that service connection for a left hip disorder is not warranted.  There is medical evidence suggesting the presence of a current hip disorder; however, neither the Veteran, nor the medical evidence suggests that this disorder is causally connected to the Veteran's active service, or that this disorder manifested within one year of his August 1979 separation from active service.  The Veteran's primary contention is that this claimed disorder was caused by his right knee disorder.  However, the right knee disorder is not a service-connected disability.  There is no basis, either direct or secondary, under which service connection is warranted for the Veteran's left hip disorder.  38 C.F.R. §§ 3.303, 3.310.

Lumbosacral Spine Disability

The Veteran is also seeking service connection for a lumbosacral spine disability.  Service treatment records reveal that in December 1977 the Veteran sought treatment for back pain and referenced pain since an automobile accident in October 1977, which was prior to his second period of active service.  The Veteran reported that the pain was so severe that he felt like crying.  The physician noted that a mental health consultation was warranted and that the pain may have been a manifestation of anxiety.  Notations of ongoing back pain were noted in the clinical records in January and February 1978.  A February 1978 note shows that the Veteran was significantly depressed with the back pain noted to be somatic complaints secondary to depression.  A May 1978 report shows that orthopedic examination was normal.  Further, in June 1979, the Veteran, on a report of medical history, answered "no" to whether he experienced recurrent back pain.  The June 1979 separation examination report was also silent as to any manifestation of a back disorder.  

Following service, many years passed before the Veteran initially reported back pain.  September 1994 and August 1997 clinical notes discussing orthopedic symptoms show reports related to the knees, but make no mention of the spine.  The first notation of back pain is found in an August 2000 VA clinical note, which makes mention of a fall in service in 1977 during which the Veteran hurt his back and knees.  As discussed in the decision related to the right knee, above, the service treatment records show no evidence of treatment sought following a fall in service.  The only symptoms reported related to the back are those deemed somatic manifestations of depression.  Moreover, the August 2000 clinical notes also show the Veteran's report that he was experiencing back pain for the prior one month.  He gave no indication at that time that he had experienced symptoms related to a back disorder since service.  Further, x-ray examination of the spine in August 2000, showed that the spine was normal with no abnormality noted.  

The Board recognizes that the Veteran reported at his June 2008 Travel Board hearing that he had experienced back problems ever since his tour in Korea.  The medical evidence of record, however, is not consistent with this report.  The Veteran separated from service in August 1979, and the first report of back pain in the medical records was in August 2000, more than twenty years later.  Moreover, physical and radiological examination at that time revealed no abnormality.  Later, in August 2006, during a psychological evaluation, the Veteran's physical symptoms were summarized and it was specifically noted that he reported no back pain.  There was no indication of a back disorder at that time.  More recently, in an April 2010 VA treatment record within the Veteran's electronic file, the Veteran was observed as having minimal paraspinal muscle spasm in the lumbar spine area, and chronic back pain.  December 2011 records denote ongoing chronic back pain.  The Board concedes that the record establishes evidence of a current lumbar spine disorder.  This disorder, at the earliest, is noted to have initially manifested in August 2000, more than twenty years following the Veteran's separation from service.  Thus, while there was an indication of back pain in service, it was noted to be a somatic manifestation of depression, and was not noted at separation or for more than twenty years thereafter.  There is no suggestion in the record that any current lumbar spine disorder is causally connected to the Veteran's period of active service.     

The Board concludes that service connection for a lumbar spine disorder is not warranted.  There is medical evidence of a current back disorder; however, neither the Veteran, nor the medical evidence suggests that this disorder is causally connected to the Veteran's active service.  The Veteran's primary contention is that this claimed disorder was caused by his right knee disorder.  However, the right knee disorder is not a service connected disability.  There is no basis, either direct or secondary, under which service connection is warranted for the Veteran's lumbar spine disorder.  38 C.F.R. §§ 3.303, 3.310.

Depression

Finally, the Veteran contends that service connection is warranted for depression, which he contends is due to his right knee disorder.  In October 2008, the Board issued a decision which denied the Veteran's claim to reopen entitlement to service connection for a psychiatric disorder on a direct basis.  The only basis remaining within the Board's jurisdiction is secondary service connection under 38 C.F.R. § 3.310.  However, the Veteran has no service connected disabilities; thus, service connection is not warranted for the Veteran's depression on a secondary basis.  38 C.F.R. § 3.310.

In reaching the conclusion as to each of these claims, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable concerning these issues.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

As new and material evidence has not been received, service connection for a right knee disorder is not reopened; the appeal is denied.

Service connection for a left hip disorder, including as secondary to a right knee disorder, is denied. 

Service connection for a lumbosacral spine disability, including as secondary to a right knee disorder, is denied. 

Service connection for depression as secondary to a right knee disorder is denied. 



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


